Per Curiam.
Where a writ of replevin is dismissed *314by a justice, and defendant waives return, he has a right to introduce evidence to prove the value of the property, and mandamus will issue to compel the justice to receive it,' in case, he refuses to allow it. People v. Tripp, 15 Mich., 518; People ex rel. Forbes v. Judge of Washtenaw Circ. Ct., 23 Mich., 497.
■ Costs will not be granted against a party interested who has not been brought before this court by notice, in such a case.
Mandamus granted, without costs.